DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Response to Amendment
2. 	As per Applicant’s instruction as filed on 05/06/21, claims 1, 13, 17, and 19 have been amended, claims 8, 10-11, 20-21, and 24-25 have been canceled, claim 7 has been withdrawn, and claims 27-28 have been newly added.

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 05/06/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection.
	As per Applicant’s remarks regarding previously presented claimed features, the Examiner regretfully maintains the previously presented claimed features, at least in view of the previously cited prior art references teachings as discussed below. 

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-5, 15-17, 19, and 26-28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takeuchi (2008/0146930 A1) in view of Shin (2012/0051182 A1), Nobile et al (2014/0119547 A1), Colomb et al (2008/0265130 A1), and Holzrichter (6,006,175).
Regarding claims 1 and 19, Takeuchi discloses an acoustic analysis system/method comprising: 
a plurality of acoustic sensor arrays including at least a first acoustic sensor array (16) comprising a first plurality of acoustic sensor elements (a plurality of 16a) being configured to receive acoustic signals from an acoustic scene and output acoustic data based on the acoustic signals, and a second acoustic sensor array (S or R) comprising a second plurality of acoustic sensor elements being configured to receive acoustic signals from an acoustic scene and output acoustic data based on the acoustic signals (abs.; Figs. 2, 4, and 10; paras. [0008], [0012], [0016], [0044-0050], [0055], [0060], [0075]; and 
a processor (32) in communication with each of the plurality of acoustic sensor arrays (16) (para. [0055]), the processor being configured to:
select one or more of the plurality of acoustic sensor arrays based on one or more input parameters (transmission/reception condition, beam address, and depth (3D space) of a focus point) (Fig. 2, 20, “Sub Array Setting Group Setting”; paras. [0011-0012], [0046], [0048], [0050-0051], [0055]);
the control section (20) for selecting the one or more of the plurality of acoustic sensor arrays based on the beam address, and the depth (3D space) of a focus point by using a table for generating a grouping pattern set including the grouping patterns for the respective sub  acoustic sensor arrays when the beam address, and the depth (3D space) of the focus point are input, wherein the sub acoustic sensor array address may be provided to the table as an input data (paras. [0014], [0055], [0089]);
generate acoustic image data representative of an acoustic scene based on received acoustic data from the one or more acoustic sensor arrays by using the table (abs.; paras. [0041], [0010], [0020], [0004], [0014], [0055], [0089]).
Takeuchi further discloses (acoustic) distance information representative of a distance to target value (focus point), wherein acoustic distances between the focus point and respective sensor arrays changes with the beam address and the depth of the focal point,
so that the acoustic distances between the focus point and respective sensor arrays can be adjusted so as to equalize the distances as much as possible within a 3D space, thereby achieving/realizing an excellent focus (abs.; paras. [0008], [0012], [0047]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the acoustic analysis system as taught by Takeuchi to further incorporate/combine Takeuchi’s teaching as above so that the one or more input parameters comprises distance information representative of the distance to target value (focus point) in order to achieve/realize an excellent focus.
Takeuchi does not seem to particularly/explicitly disclose:
wherein generating the acoustic image data comprises:
performing a back-propagation calculation based on acoustic signals received from the
one or more of the plurality of acoustic sensor arrays and the distance information; and
the back-propagation calculation being selected from a plurality of back-propagation calculations based on the distance information and a look up table.
However, Shin teaches apparatus/methods for imaging a subsurface comprising, wherein a location for imaging of acoustic medium can be relatively easily acquired since acoustic medium has only the P-wave component, and performing a back-propagation calculation/algorithm in order to represent an imaging condition as convolution of a virtual source and a back-propagated wavefield, thereby efficient computing is achieved (abs.; paras. [0008], [0010], [0015]).  
Furthermore, Nobile et al teaches management system with acoustic measurements for monitoring noise levels comprising a plurality of acoustic devices/sensors configured to receive acoustic signals and output acoustic data based on the received acoustic signals, and 
performing a back-propagation calculation, wherein the back-propagation calculation is adjusted and/or selectively initiated or executed from a plurality of back-propagation calculations based on acoustical  measurements (back-propagating calculations of analog acoustic signals), in order to provide monitoring of the noise levels, convert the noise signals into digital acoustic signals, and output the digital acoustic signals/data in a serialized format compatible with a network protocol (abs.; paras. [0004-0006], [0012] [0021-0022]).
Moreover, Colomb et al teaches a sensing apparatus/method comprising acoustic imaging devices and a processor for performing a plurality of back-propagation calculations based on a distance information, thereby providing advantages for wave front sensing for industrial applications, since it permits technical benefits such as compensating measurement errors due to defects of the instruments, wherein the robustness and stability of the measurements can be improved by applying digital procedures that monitor and compensate the effect of environmental perturbations (paras. [0041], [0136], [0044-0045], [0048]).
As an additional support, Holzrichter teaches apparatus/method for non-acoustic speech characterization and recognition comprising acoustic sensors and their algorithms, and an actual look up table techniques, which can be accomplished using look up in code book space, Hidden Markov Modeling, and neural network models, wherein the method includes use of neural network algorithms to associate a pattern measured with EM sensors of one or more speech organ motions in conjunction with acoustic speech with one or more sound units, and associating the inputs through the neural network algorithms (e.g. using back progation algorithm/calculation) with recognized sounds, so that the networks provide a rapid convergence from the accurately defined input feature vectors to an identified output speech unit, because the information from the methods presented here is so accurate (col. 48, lines 22-41; col. 56, lines 37-49).   
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the acoustic analysis system/method as taught by Takeuchi to incorporate/combine Shin and Colomb et al’s teachings as above so that generating the acoustic image data comprises performing the back-propagation calculation based on (using) Takeuchi’s acoustic signals received from the one or more of the plurality of acoustic sensor arrays and the distance information, in order to represent an imaging condition as convolution of a virtual source and a back-propagated wavefield, thereby achieving efficient computing, providing advantages for wave front sensing for industrial applications, since it permits technical benefits such as compensating measurement errors due to defects of the instruments, wherein the robustness and stability of the measurements can be improved by applying digital procedures that monitor and compensate the effect of environmental perturbations, and further incorporate/combine Nobile et al and Holzrichter’s teachings as above so that generating the acoustic image data comprises, wherein the back-propagation calculation is selected from the plurality of back-propagation calculations based on the distance information and the look up table in order to provide continuous monitoring of the noise levels, convert the noise signals into digital acoustic signals, and output the digital acoustic signals/data in a serialized format compatible with a network protocol, so that networks can provide a rapid convergence from the accurately defined input feature vectors to an identified output speech unit.


Regarding claim 2, Takeuchi discloses, wherein the first plurality of acoustic sensor elements (S) and the second plurality of acoustic sensor elements (R) share at least one acoustic sensor element in common (see Fig. 8 and Fig. 2, R and S overlap one another, thus sharing at least one acoustic sensor element in common). 
Regarding claim 3, Takeuchi discloses, wherein the second plurality of acoustic sensor elements is a subset of the first plurality of acoustic sensor elements, such that the second acoustic sensor array (S or R) is a portion of the first acoustic sensor array (16) (Fig. 8; paras. [0071-0073]).
Regarding claim 4, Takeuchi discloses, wherein one or more acoustic sensor elements of the second plurality of acoustic sensor elements (S or R) are nested within the first acoustic sensor array (16) (see Fig. 2).
Regarding claim 5, Takeuchi discloses the second acoustic sensor array being positioned within the first acoustic sensor array (Fig. 2).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of Takeuchi’s teachings to realize/recognize, wherein the second acoustic sensor array can be positioned between the first acoustic sensor array and the acoustic scene as a matter of an alternative design choice.
Regarding claim 15, Takeuchi discloses, wherein the first plurality of acoustic sensor elements (S) and the second plurality of acoustic sensor elements (R) share at least one acoustic sensor element in common (see Fig. 8 and Fig. 2, R and S overlap one another, thus sharing at least one acoustic sensor element in common). 
However, Takeuchi could be configured in an alternative way to teach that a first plurality of acoustic sensor elements (R1 or S1) and a second plurality of acoustic sensor elements (R2 or S2) do not have any acoustic sensor elements in common (Fig. 2, see 16).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of Takeuchi’s teachings to realize/recognize, wherein the first plurality of acoustic sensor elements and the second plurality of acoustic sensor elements do not have any acoustic sensor elements in common as a matter of the alternative design choice.
Regarding claim 16, Takeuchi discloses, wherein the first plurality of acoustic sensor elements (R1 or S1) includes a first type of acoustic sensor element (corresponding 16a with respect to R1 or S1) and the second plurality of acoustic sensor elements (R2 or S2) includes a second type of acoustic sensor element (corresponding 16a with respect to R2 or S2), different from the first (Fig. 2, see 16).
Regarding claim 17, Takeuchi discloses, wherein the plurality of acoustic sensor arrays further comprises a third acoustic sensor array (R3 or S3) comprising a third plurality of acoustic sensor elements (corresponding 16a with respect to R3 or S3) being configured to receive acoustic signals from an acoustic scene and output acoustic data based on the acoustic signals (Figs. 2, 4, and 10; paras. [0008], [0012], [0016], [0044-0050], [0055], [0060], [0075]), and 
wherein the processor is configured to select one or more of the first acoustic sensor array, the second acoustic sensor array, or the third acoustic sensor array based on the one or more input parameters (Fig. 2, 20, “Sub Array Setting Group Setting”; paras. [0046], [0048], [0050-0051], [0055]).
Regarding claim 26, Takeuchi discloses, wherein the first plurality of acoustic sensor elements (R1 or S1) are more closely spaced together than the second plurality of acoustic sensor elements (R2 or S2) (Fig. 2, see 16).
Regarding claims 27-28, Takeuchi discloses, wherein the one or more input parameters comprise distance information representative of the distance to target value, wherein the processor selects one or more of the plurality of acoustic sensor arrays based on one or more input parameters, and generate acoustic image data representative of the acoustic scene based on received acoustic data from the selected one or more acoustic sensor arrays,
and generate acoustic image data representative of an acoustic scene based on received acoustic data from the one or more acoustic sensor arrays by using the table as discussed above.
	Furthermore, Holzrichter teaches apparatus/method for non-acoustic speech characterization and recognition comprising acoustic sensors and their algorithms, and the actual look up table techniques as discussed above. 
Moreover, Colomb et al teaches a sensing apparatus/method comprising acoustic imaging devices and a processor for performing a plurality of back-propagation calculations based on a distance information, thereby providing advantages for wave front sensing for industrial applications, since it permits technical benefits such as compensating measurement errors due to defects of the instruments, wherein the robustness and stability of the measurements can be improved by applying digital procedures that monitor and compensate the effect of environmental perturbations



Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the acoustic analysis system/method as taught by Takeuchi to further incorporate/combine Holzrichter and Colomb et al’s teachings as above so that the lookup table correlates the plurality of back-propagation calculations with distance to target values for substantially the same reasons/rational as discussed above.

7.	Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Takeuchi (2008/0146930 A1), Shin (2012/0051182 A1), Nobile et al (2014/0119547 A1), Colomb et al (2008/0265130 A1), and Holzrichter (6,006,175) as applied to claim 1 above, and further in view of Cheatham, III et al (2016/0364960 A1).
Regarding claim 6, the combination of cited references does not seem to particularly disclose an electromagnetic imaging tool in communication with the processor and being configured to receive electromagnetic radiation from a target scene and output electromagnetic image data representative of the received electromagnetic radiation.
However, Cheatham, III et al teaches system/methods for ultrasonically induced tactile  stimuli comprising an electromagnetic imaging tool (by system) in communication with a processor (530) and receiving electromagnetic radiation from an identified portion of interest (target scene) and generate/output electromagnetic image data representative of the received electromagnetic radiation with greater resolution (fine image data) than available in coarse image data (Figs. 5 and 16-18; paras. [0013-0014]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the acoustic analysis system as taught by Takeuchi to further incorporate/combine Cheatham, III et al’s teaching as above so that the electromagnetic imaging tool is in communication with the processor and being configured to receive electromagnetic radiation from the target scene and output electromagnetic image data representative of the received electromagnetic radiation in order to generate the image data representative with greater resolution (fine image data) than available in coarse image data. 

8.	Claims (9, 12-13, 18) and (22-23) are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takeuchi (2008/0146930 A1), Shin (2012/0051182 A1), Nobile et al (2014/0119547 A1), Colomb et al (2008/0265130 A1), and Holzrichter (6,006,175) as applied to claims 1 and 19 above, respectively, and further in view of Benoit (2014/0192201 A1).

Regarding claims 9 and 20, Takeuchi discloses, wherein the one or more input parameters comprise distance information representative of the distance to target value, wherein the processor selects one or more of the plurality of acoustic sensor arrays based on one or more input parameters, and generate acoustic image data representative of the acoustic scene based on received acoustic data from the selected one or more acoustic sensor arrays as discussed above.
The combination of cited references does not seem to particularly disclose the remaining claimed features.
However, Benoit teaches devices for broadband acoustic acquisition and systems for broadband acoustic imagery comprising a distance measuring tool configured to output distance information representative of a distance to target (paras. [0032], [0112-0115]), wherein a processor (4) is configured to receive distance information from the distance measuring tool (Fig. 1; para. [0115]), and generate acoustic image data of a scene based on the acoustic data and the distance information, in order to provide the passive device for acoustic acquisition and the passive system for acoustic imagery that can be moved easily and without danger by an operator and in particular that can function during the movement and make possible the easy and simplified exploration of cluttered zones (Fig. 3; paras. [0119], [0121-0124], [0022-0023]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the acoustic analysis system as taught by Takeuchi to further incorporate/combine Benoit’s teachings as above so that the distance measuring tool is configured to output distance information representative of a distance to target, wherein the processor is configured to receive distance information from the distance measuring tool and selecting one or more of the plurality of acoustic sensor arrays is performed based on the received distance information (as one or more input parameters), in order to provide the passive device for acoustic acquisition and the passive system for acoustic imagery that can be moved easily and without danger by an operator and in particular that can function during the movement and make possible the easy and simplified exploration of cluttered zones.
Regarding claim 12, the combination of cited references does not seem to particularly disclose, wherein the one or more input parameters comprises frequency information representative of frequency content of the acoustic scene.
However, Benoit et al teaches devices for broadband acoustic acquisition and systems for broadband acoustic imagery comprising frequency information representative of frequency content of the acoustic scene in order to provide the passive device for acoustic acquisition and the passive system for acoustic imagery that can be moved easily and without danger by an operator and in particular that can function during the movement and make possible the easy and simplified exploration of cluttered zones (paras. [0001-0002], [0059-0061], [0067]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the acoustic analysis system as taught by Takeuchi to further incorporate/combine Benoit’s teachings as above so that the one or more input parameters comprises frequency information representative of frequency content of the acoustic scene in order to provide the passive device for acoustic acquisition and the passive system for acoustic imagery that can be moved easily and without danger by an operator and in particular that can function during the movement and make possible the easy and simplified exploration of cluttered zones.
Regarding claims 13, Takeuchi discloses receiving acoustic signals from at least one of the plurality (first and second) of acoustic sensor arrays, and selecting the one or more of the plurality of acoustic sensor arrays based on one or more input parameters as discussed above.
The combination of cited references does not seem to particularly disclose,
analyzing the acoustic signals to determine frequency information representative of the frequency content of the acoustic scene; and
selecting the one or more of the plurality of acoustic sensor arrays based on the frequency information.
However, Benoit et al teaches determining frequency information representative of the frequency content of the acoustic scene as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the acoustic analysis system as taught by Takeuchi to further incorporate/combine Benoit’s teachings as above so that the processor is configured to analyze the received acoustic signals to determine frequency information representative of the frequency content of the acoustic scene, and select the one or more of the plurality of acoustic sensor arrays based on the frequency information for substantially the same reasons/rational as discussed above.
Regarding claim 18, Takeuchi discloses the first, second, and third acoustic sensor array as discussed above.
The combination of cited references does not seem to particularly disclose, wherein the first, second, and third acoustic sensor array is optimized for a first, second, and third frequency range, respectively. 
However, Benoit et al teaches devices for broadband acoustic acquisition and systems for broadband acoustic imagery comprising frequency information representative of frequency content of the acoustic scene including a frequency range  in order to provide the passive device for acoustic acquisition and the passive system for acoustic imagery that can be moved easily and without danger by an operator and in particular that can function during the movement and make possible the easy and simplified exploration of cluttered zones (paras. [0001-0002], [0059-0061], [0067]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the acoustic analysis system as taught by Takeuchi to further incorporate/combine Benoit’s teachings as above so that the first, second, and third acoustic sensor array is optimized for a first, second, and third frequency range, in order to provide the passive device for acoustic acquisition and the passive system for acoustic imagery that can be moved easily and without danger by an operator and in particular that can function during the movement and make possible the easy and simplified exploration of cluttered zones.
Regarding claims 22, Takeuchi discloses receiving acoustic signals from at least one of the plurality (first and second) of acoustic sensor arrays, and selecting the one or more of the plurality of acoustic sensor arrays based on one or more input parameters as discussed above.
The combination of cited references does not seem to particularly disclose, wherein receiving one or more input parameters comprises receiving frequency information representative of frequency content in the acoustic scene, and wherein the selecting the one or more of the plurality of acoustic sensor arrays is performed based on the received frequency information.
However, Benoit et al teaches determining frequency information representative of the frequency content of the acoustic scene as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the acoustic analysis system as taught by Takeuchi to further incorporate/combine Benoit’s teachings as above so that receiving the one or more input parameters comprises receiving frequency information representative of frequency content in the acoustic scene, and wherein the selecting the one or more of the plurality of acoustic sensor arrays is performed based on the received frequency information for substantially the same reasons/rational as discussed above.
Regarding claim 23, Takeuchi discloses receiving acoustic signals from one or more of the plurality of acoustic sensor arrays representing the acoustic scene as discussed above.
Takeuchi further discloses analyzing the acoustic signals (abs.; paras. [0041], [0010], [0020], [0004]).

The combination of cited references does not seem to particularly disclose,
determining frequency information representative of the acoustic scene based on the analyzed received acoustic signals; and wherein
the received frequency information comprises the frequency information representative of the acoustic scene determined from analysis of the received acoustic signals.
However, Benoit et al teaches determining frequency information representative of the frequency content of the acoustic scene as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the acoustic analysis system as taught by Takeuchi to further incorporate/combine Benoit’s teachings as above so as to determine frequency information representative of the acoustic scene based on the analyzed received acoustic signals, and wherein the received frequency information comprises the frequency information representative of the acoustic scene determined from the analysis of the received acoustic signals for substantially the same reasons/rational as discussed above.

9.	Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Takeuchi (2008/0146930 A1), Shin (2012/0051182 A1), Nobile et al (2014/0119547 A1), Colomb et al (2008/0265130 A1), and Holzrichter (6,006,175)  as applied to claim 1 above, and further in view of Zhu et al (2017/0281982 A1).
Regarding claim 14, Takeuchi discloses the processor, the one or more input parameters, and the selection of one or more acoustic sensor array as discussed above.
The combination of cited references does not seem to particularly disclose a user interface in communication with the processor, and wherein the one or more input parameters comprises a selection of one or more acoustic sensor array from the user interface.
However, Zhu et al teaches systems/methods for generating an occlusion using ultrasound comprising a display to display the ultrasound image and a user interface (142) to receive a user input indicative of the treatment location, wherein a control circuit is configured to direct the transducer (sensor) array to deliver a high intensity focused ultrasound therapy based on information derived from the ultrasound image, and the acquisition settings of the ultrasound image signals emitted by the transducer elements, wherein the acquisition settings may be adjusted by the user from the user interface (paras. [0007], [0029]).  
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the acoustic analysis system as taught by Takeuchi to further incorporate/combine Zhu et al’s teachings as above so that the user interface is in communication with the processor, and wherein the one or more input parameters comprises the selection of one or more acoustic sensor array from the user interface in order to deliver the high intensity focused ultrasound therapy based on information derived from the ultrasound image.

					Conclusion
10.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Niebergall et al (2012/0331143 A1), Method for operating a local area data network.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

13.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





















/SHAWN S AN/Primary Examiner, Art Unit 2483